1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                       Jul 30, 2019
                                                                          SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     AARON JOSEPH CUNNINGHAM,                    No. 2:19-cv-00072-SMJ
5
                               Plaintiff,
6                                                ORDER DISMISSING ACTION
                   v.
7
     WASHINGTON STATE, SPOKANE
8    COUNTY JAIL, and JUDGE PRICE,

9                              Defendants.

10
           By Order filed May 31, 2019, the Court directed Plaintiff Aaron Joseph
11
     Cunningham to comply with 28 U.S.C. § 1915(a)(2), which requires a prisoner
12
     seeking to bring a civil action without prepayment of the filing fee to submit a
13
     certified copy of his trust fund account statement (or institutional equivalent) for
14
     the six months immediately preceding the filing of the complaint. ECF No. 6. In the
15
     alternative, the Court instructed Plaintiff to pay the $400.00 fee (a $350.00 filing
16
     fee plus a $50.00 administrative fee) to commence this action under 28 U.S.C.
17
     § 1914. Id.
18
           Mail sent to Plaintiff at the Spokane County Jail was returned as
19
     undeliverable on June 7, 2019, with the with the notation “Not in Jail.” ECF No. 7.
20
     Plaintiff has not kept the Court apprised of his current address and has filed nothing


     ORDER DISMISSING ACTION - 1
1    further in this action. Therefore, IT IS ORDERED that this action is DISMISSED

2    without prejudice.

3             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

4    enter judgment, provide copies to Plaintiff at his last known address, and close the

5    file. The Court certifies any appeal of this dismissal would not be taken in good

6    faith.

7             DATED this 30th day of July 2019.

8                         _________________________
                          SALVADOR MENDOZA, JR.
9                         United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION - 2
